DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1 -20 filed as preliminary amendment, are currently pending and have been considered below.
Priority
The application 17/223,874 filed on 04/06/2021. Acknowledgment is made of applicant’s claim for domestic priority for the provisional application 63/025,046 submitted on 05/14/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 has been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2,5-6,8-9,12-13,15-16 and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Czompo et al. (US 20110125404 A1), (hereinafter Czompo).
Regarding independent claim 1 Czompo teaches obtaining information from an inertial measurement unit (IMU) identifying accelerations (Fig 8, block 802) and changes in angular orientation associated with an object in motion (Para 0038, “Rotational motion may be represented by three Scalar values, a series of scalar values, time varying functions in vector from, and so forth, just to name a few examples. In particular implementations, a gyroscope may comprise a sensing mechanism for detecting motion and producing information indicative of rotational (e.g., angular) movement about one, two, or three dimensions of the gyroscope”); 5identifying a navigation state of the object within an Earth-fixed frame of reference using the information ( Para 0025, “For certain example implementations, on the other hand, there need be no assumption of either a stationary State at the beginning of a navigation session or any particular alignment of the IMU axes with respect to the vehicle or with respect to an ECEF frame (i.e. earth fixed frame)”); and performing one or more navigation functions based on the navigation state ( Para 0023, determination of IMU alignment); wherein identifying the navigation state of the object comprises using (i) an object body or IMU-to-inertial transformation that is updated based on the changes in 10angular orientation  (Para 0034 , “If a particular implementation employs both accelerometers and gyroscopes ("gyros'), six dimensions of observability (x, y, Z, (), (p, u) may be provided. An accelerometer may sense linear motion (e.g., translation in a plane, Such as a horizontal plane). Translation can be measured with reference to at least two dimensions. Such an accelerometer can also offer a measure of an object's tilt (roll or pitch). Thus, with a single 3D accelerometer, an object's motion in Cartesian coordinate space (x, y, z) can be sensed, and the direction of gravity can be sensed to estimate the object's roll (co) and pitch (cp). Because accelerometers may not be able to easily differentiate between the object's linear motion and tilt, a gyroscope may be used to measure the rotation (i.e. angular orientation change) about (x, y, z) coordinates, that is, roll (()) and/or pitch (cp) and/or yaw (),which is sometimes referred to as azimuth or heading”)and (ii) an inertial-to-Earth-fixed transformation ( Para 0040, “As discussed above, directions that are measurable by an IMU may be transformed to an earth-based coordinate frame to determine a spatial alignment of the IMU with respect to the earth-based coordinate frame.”).

Regarding independent claim 8, Czompo teaches an inertial measurement unit (IMU) configured to generate information identifying accelerations (Fig 8, block 802) and changes in angular orientation associated with an object in motion (Para 0038, “Rotational motion may be represented by three Scalar values, a series of scalar values, time varying functions in vector from, and so forth, just to name a few examples. In particular implementations, a gyroscope may comprise a sensing mechanism for detecting motion and producing information indicative of rotational (e.g., angular) movement about one, two, or three dimensions of the gyroscope”); and 25at least one processor configured to identify a navigation state of the object within an Earth-fixed frame of reference using the information and perform one or more navigation functions based on the navigation state( Para 0025, “For certain example implementations, on the other hand, there need be no assumption of either a stationary State at the beginning of a navigation session or any particular alignment of the IMU axes with respect to the vehicle or with respect to an ECEF frame (i.e. earth fixed frame)”; wherein, to identify the navigation state of the object, the at least one processor is configured to use (i) an object body or IMU-to-inertial transformation that is updated 30based on the changes in angular orientation (Para 0034 , “If a particular implementation employs both accelerometers and gyroscopes ("gyros'), six dimensions of observability (x, y, Z, (), (p, u) may be provided. An accelerometer may sense linear motion (e.g., translation in a plane, Such as a horizontal plane). Translation can be measured with reference to at least two dimensions. Such an accelerometer can also offer a measure of an object's tilt (roll or pitch). Thus, with a single 3D accelerometer, an object's motion in Cartesian coordinate space (x, y, z) can be sensed, and the direction of gravity can be sensed to estimate the object's roll (co) and pitch (cp). Because accelerometers may not be able to easily differentiate between the object's linear motion and tilt, a gyroscope may be used to measure the rotation (i.e. angular orientation change) about (x, y, z) coordinates, that is, roll (()) and/or pitch (cp) and/or yaw (),which is sometimes referred to as azimuth or heading”) and (ii) an inertial-to-Earth-fixed transformation( Para 0040, “As discussed above, directions that are measurable by an IMU may be transformed to an earth-based coordinate frame to determine a spatial alignment of the IMU with respect to the earth-based coordinate frame.”).

Regarding independent claim 15, Czompo teaches obtain information from an inertial measurement unit (IMU) identifying accelerations (Fig 8, block 802)   and changes in angular orientation associated with an object in motion (Para 0038, “Rotational motion may be represented by three Scalar values, a series of scalar values, time varying functions in vector from, and so forth, just to name a few examples. In particular implementations, a gyroscope may comprise a sensing mechanism for detecting motion and producing information indicative of rotational (e.g., angular) movement about one, two, or three dimensions of the gyroscope”); identify a navigation state of the object within an Earth-fixed frame of reference 20using the information; and perform one or more navigation functions based on the navigation state( Para 0025, “For certain example implementations, on the other hand, there need be no assumption of either a stationary State at the beginning of a navigation session or any particular alignment of the IMU axes with respect to the vehicle or with respect to an ECEF frame (i.e. earth fixed frame); wherein the instructions that when executed cause the at least one processor to identify the navigation state of the object comprise: instructions that when executed cause the at least one processor to 25identify the navigation state of the object using(Para 0034 , “If a particular implementation employs both accelerometers and gyroscopes ("gyros'), six dimensions of observability (x, y, Z, (), (p, u) may be provided. An accelerometer may sense linear motion (e.g., translation in a plane, Such as a horizontal plane). Translation can be measured with reference to at least two dimensions. Such an accelerometer can also offer a measure of an object's tilt (roll or pitch). Thus, with a single 3D accelerometer, an object's motion in Cartesian coordinate space (x, y, z) can be sensed, and the direction of gravity can be sensed to estimate the object's roll (co) and pitch (cp). Because accelerometers may not be able to easily differentiate between the object's linear motion and tilt, a gyroscope may be used to measure the rotation (i.e. angular orientation change) about (x, y, z) coordinates, that is, roll (()) and/or pitch (cp) and/or yaw (),which is sometimes referred to as azimuth or heading”) (i) an object body or IMU-to-inertial transformation that is updated based on the changes in angular orientation and (ii) an inertial-to-Earth-fixed transformation ( Para 0040, “As discussed above, directions that are measurable by an IMU may be transformed to an earth-based coordinate frame to determine a spatial alignment of the IMU with respect to the earth-based coordinate frame.”).

Regarding claim 2,9 and 16 Czompo teaches the limitations of claim 1,8 and 15 respectively.
Czompo further teaches the obtaining and identifying are performed in each of multiple iterations (Para 0097, “repeated on a new set of measurement”); and the inertial-to-Earth-fixed transformation is updated during the iterations using a constant three-dimensional angular rate vector (Para 0039 discusses three dimensional gyroscope so angular or rotation data can be 3D. Para 0021, “ two vectors related to rotation) of Earth-fixed rotation relative to an inertial frame of reference (Para 0021 -23).
Regarding claim 6,13 and 20 Czompo teaches the limitations of claim 1,8 and 15 respectively.
	Czompo further teaches converting the navigation state of the object from the Earth-fixed frame of reference to another frame of reference; 10wherein performing the one or more navigation functions comprises performing the one or more navigation functions based on at least one of: the navigation state of the object within the Earth-fixed frame of reference and the converted navigation state of the object within the other frame of reference ( Para 0040, “Different coordinate systems or frames are described with particular reference to FIGS. 3-6. As discussed above, directions that are measurable by an IMU may be transformed to an earth-based coordinate frame to determine a spatial alignment of the IMU with respect to the earth-based coordinate frame. One or more interim transformations may be employed to achieve the overall transformation. In certain example implementations, a conversion from an IMU coordinate frame to an earth-based coordinate frame is accomplished using a series (e.g., of three) rotations. Each of multiple coordinate systems may be transformed from one to another.”) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Czompo in view of Hsu et al. (US 6249745) (hereinafter Hsu) 
Regarding claim 3,10 and 17 Czompo teaches the limitations of claim 1 8 and 13 respectively.
	Czompo is silent with regards to the obtaining and identifying are performed in each of multiple iterations; and 20the inertial-to-Earth-fixed transformation is updated during the iterations and stored as a sequence of transformations such that the inertial-to-Earth-fixed transformation used during a specific one of the iterations is determined using interpolation of the sequence of transformations (Col 1, “repeated 900 times”. Also in Col 2, line 40-60, “As a vehicle navigates over the earth, an inertial navigation system (INS) utilizes an 8.times.8 array consisting of 64 points at a reference altitude above the vehicle and a corresponding array of 64 points at a reference altitude below the vehicle to determine the North-South and East-West components of the DOV at the vehicle location by means of 64 linear interpolations between the altitudes and 9 natural cubic spline interpolations between the horizontal data points.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement interpolation as taught by Hsu into the navigation technique of Czompo since the technique of Hsu is applied the navigation technique. Interpolation is a common and well-known technique which facilitates to predict future results reliably using less amount of data and reduces overall data collection time. Therefore, this technique of implementing interpolation will increase overall accuracy of calculation and make usable results from less amount or missing data (Hsu, Col 1 and Col 4-5).
Claims 4,11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Czompo in view of Foxlin et al. (US 20040149036 A1) (hereinafter Foxlin) 
Regarding claim 4,11 and 18 Czompo teaches the limitations of claim 1 8 and 13 respectively.
	Czompo is silent with regards to wherein identifying the navigation state of the object comprises performing numerical integration of equations of motion, the equations of motion based on a previous estimate of the navigation state and the information from the IMU.
	Foxlin teaches wherein identifying the navigation state of the object comprises performing numerical integration of equations ( Para 0029 – integration of equation 1 and 2. Also Para 066) of motion ( Para 0026-0027 shows equation of heading and orientation), the equations of motion based on a previous estimate of the navigation state and the information from the IMU ( Para 0041, “ which may readily be integrated using the inputs wbb and fib b from the aircraft IMU (i.e. information from IMU), plus the quantity win which is calculated from earth rotation rate and the known latitude of the n-frame origin”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement numerical integration of equations of motion as taught by Foxlin into the navigation technique of Czompo since the technique of Foxlin is applied to the navigation technique. Integration of multiple motion related equation numerically helps to consider multiple aspects of a moving objection dynamic motion. This is a popular technique to utilize all types of different motion data to reach final results. Therefore, this technique of integration would facilitate proper combination and consideration while calculating motion and ensure a reliable result (Foxlin, Abstract, para 003-006).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Czompo in view of Kirkland et al. (US 2004/0064252) (hereinafter Kirkland) 
Regarding claim 7 and 14 Czompo teaches the limitations of claim 1 and 8 respectively.
	Czompo further teaches the Earth-fixed frame of reference is an Earth Centered Earth Fixed (ECEF) frame of reference (Abstract, Fig 3).
	Czompo is silent with regards to the information from the IMU is associated with an Earth Centered Inertial (ECI) frame of reference. 
	Kirkland teaches the information from the IMU is associated with an Earth Centered Inertial (ECI) frame of reference (Para 0034, “Initial position may be obtained from a previous geodetic Survey or, for example, from a Global Positioning System (GPS). Multiple initializations may be necessary for multiple coordinate systems Such as any of Earth-Centered Inertial (ECI) axes”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement ECI coordinate as taught by Kirkland into the navigation technique of Czompo since the technique of Kirkland is applied to the navigation technique. Usage of ECI frame has better robustness and can be used for both dynamic and static condition which eventually ensure alignment accuracy. Therefore, this technique of utilizing ECI coordinate frame help with further calculations in a reliable manner (Kirkland, para 0034-0036).

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
AL-RAWASHDEH et al (US-20160327394-A1) – This art teaches determination of navigation parameters under varying center of gravity
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862




/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/26/2022